DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/25/2019. The applicant submits one Information Disclosure Statement dated 08/21/2020. The applicant claims Domestic priority to a provisional application filed on 09/30/2018. The applicant does not claim Foreign priority.

Double Patenting
Claims 1 - 15 of this application is patentably indistinct from claims 1 - 17 of Application No. 16694657. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. The claims do not identify how the state of a vehicle is determined, what is the state of an occupant that is being observed/measured, how a genetic algorithm optimizes a vehicles parameters, what are the vehicle parameters, what are the evaluation of inputs, and what is feedback into the artificial intelligence. The claims do not identify structure that collects the data, the structure that constitutes the artificial intelligence. The claims do not identify how the operations are implemented.
Claims 1 -15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed to a system for transportation but do not identify how the transportation is effectuated. Once skilled in the art would not know how the claims are implemented as the claims do not identify what structure gathers what data the constitutes parameters. The claims do not identify how the operating state of a vehicle is changed to implement what is an optimized vehicle parameter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain indefinite features that do not identify the scope of the feature such as vehicle parameter, inputs, state of a vehicle, series of evaluations uses feedback, rider state, and optimize. The claims do not identify thresholds for determining when an element is not in optimal working conditions and the trigger for when the system must be changed to reach an optimal state. Furthermore, it isn’t clear what constitutes an optimal state. The claims do not identify what is a vehicle parameter of concern, what are the various rider states and how are they determined. The claims do not identify what is a genetic algorithm and what makes it distinctly different than a traditional algorithm. The claims do not identify what are the evaluations and when and why are they executed. The claims as a whole are so broad it isn’t clear what purpose of the invention constitutes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 7 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Healey US 2019/0049957.
As per claim 1, A system for transportation, comprising: 
an artificial intelligence system to process inputs representative of a state of a vehicle and inputs representative of a rider state of a rider occupying the vehicle during the state of the System 200A may comprise a multimodal vehicle perception and localization module 240, which may comprise a sensor based object recognition module 242, a sensor fusion module 244, and a localization module 246. Sensor based object recognition module 242 may receive inputs from one or more camera sensor(s) 214 and process the inputs to recognize one or more objects in the environment surrounding the vehicle.” And paragraph 0020 discloses, “In various aspects, subject matter described herein provides techniques to measure, monitor and model passengers' emotional state and mechanisms to adjust various driving policies of an automated vehicle to accommodate passengers' comfort based at least in part on real-time input on a passengers' emotional state-model. Various techniques are described to use a multimodal approach to estimate the emotional state of passengers in a vehicle. Measurements of passengers' emotional state may be integrated into an autonomous driving system operational mechanism. Also described are various examples of driving policy mechanisms, a rule based driving policy and an artificial intelligence based driving policy using reinforcement learning. The integration concepts described herein can be expanded to other autonomous system designs.” And paragraph 0057 discloses, “Another implementation of driving policies can follow bioinspired algorithms which originate from mimicking biological behaviors to solve the path planning and trajectory planning. Those can be divided into evolutionary algorithms that use stochastic search approaches imitating natural evolution and social behavior (i.e. genetic algorithms, ant colony optimization and particle swarm optimization) and neural network algorithms that mimic the behavior of the brain.”)
As per claim 2, The system for transportation of claim 1 wherein the inputs representative of the rider state indicate that the rider is absent from the vehicle. (Healey paragraph 0021 discloses, “The system 100 gathers analytics for one or more passengers in an autonomous vehicle and tracks both individual reactions and reactions between persons in the vehicle.” The claim is confusing as if there is no one in the vehicle what or who is notified of an absent rider. Also, how is the system affected if nobody is present.)
As per claim 4, The system for transportation of claim 1 wherein a vehicle parameter in the set of vehicle parameters includes a vehicle performance parameter. (Healey paragraph 0030 discloses, “IMU sensor(s) may track movement of the vehicle using inertial measurements. GNSS sensor(s) 229 may monitor a location of the vehicle using one or more satellite-based location systems.”)
As per claim 5, The system for transportation of claim 1 wherein the genetic algorithm is to optimize the set of vehicle parameters for the state of the rider. (Healey paragraph 0057 discloses, “Another implementation of driving policies can follow bioinspired algorithms which originate from mimicking biological behaviors to solve the path planning and trajectory planning. Those can be divided into evolutionary algorithms that use stochastic search approaches imitating natural evolution and social behavior (i.e. genetic algorithms, ant colony optimization and particle swarm optimization) and neural network algorithms that mimic the behavior of the brain.” And 0058 discloses, “Described herein are examples of a system that continuously adapts to a particular passenger's emotional state using a reinforcement learning based driving policy system enhanced with emotional-state awareness.”)
As per claim 7, The system for transportation of claim 1 wherein the genetic algorithm is to optimize the set of vehicle parameters for vehicle performance. (Healey paragraph 0057 discloses, “Another implementation of driving policies can follow bioinspired algorithms which originate from mimicking biological behaviors to solve the path planning and trajectory planning. Those can be divided into evolutionary algorithms that use stochastic search approaches imitating natural evolution and social behavior (i.e. genetic algorithms, ant colony optimization and particle swarm optimization) and neural network algorithms that mimic the behavior of the brain.” And 0058 discloses, “Described herein are examples of a system that continuously adapts to a particular passenger's emotional state using a reinforcement learning based driving policy system enhanced with emotional-state awareness.” And paragraph 0020)
As per claim 8, The system for transportation of claim 1 wherein the genetic algorithm is to optimize the set of vehicle parameters for the state of the rider and is to optimize the set of vehicle parameters for vehicle performance. (Healey paragraph 0057 discloses, “Another implementation of driving policies can follow bioinspired algorithms which originate from mimicking biological behaviors to solve the path planning and trajectory planning. Those can be divided into evolutionary algorithms that use stochastic search approaches imitating natural evolution and social behavior (i.e. genetic algorithms, ant colony optimization and particle swarm optimization) and neural network algorithms that mimic the behavior of the brain.” And 0058 discloses, “Described herein are examples of a system that continuously adapts to a particular passenger's emotional state using a reinforcement learning based driving policy system enhanced with emotional-state awareness.” And paragraph 0020)
As per claim 9, The system for transportation of claim 8 wherein optimizing the set of vehicle parameters is responsive to the genetic algorithm identifying at least one of a favorable 
As per claim 10, The system for transportation of claim 1 wherein the artificial intelligence system further includes a neural network selected from a plurality of different neural networks, wherein the selection of the neural network involves the genetic algorithm and wherein the selection of the neural network is based on a structured competition among the plurality of different neural networks. (Healey paragraph 0057 discloses, “Another implementation of driving policies can follow bioinspired algorithms which originate from mimicking biological behaviors to solve the path planning and trajectory planning. Those can be divided into evolutionary algorithms that use stochastic search approaches imitating natural evolution and social behavior (i.e. genetic algorithms, ant colony optimization and particle swarm optimization) and neural network algorithms that mimic the behavior of the brain.”)
As per claim 11, The system for transportation of claim 1 wherein the genetic algorithm facilitates training a neural network to process interactions among a plurality of vehicle operating systems and riders to produce the optimized set of vehicle parameters. (Healey paragraph 0057 and paragraph 0058 discloses, “Described herein are examples of a system that continuously 
As per claim 12, The system for transportation of claim 1 wherein a set of inputs relating to at least one vehicle parameter are provided by at least one of an on-board diagnostic system, a telemetry system, a vehicle-located sensor, and a system external to the vehicle. (Healey paragraph 0032 discloses, “System 200A may comprise a multimodal vehicle perception and localization module 240, which may comprise a sensor based object recognition module 242, a sensor fusion module 244, and a localization module 246. Sensor based object recognition module 242 may receive inputs from one or more camera sensor(s) 214 and process the inputs to recognize one or more objects in the environment surrounding the vehicle.”)
As per claim 13, The system for transportation of claim 1 wherein the inputs representative of the rider state comprise at least one of comfort, emotional state, satisfaction, goals, classification of trip, or fatigue. (Healey paragraph 0027 discloses, “In some examples the system combines emotional channel information at to create a holistic prediction of a passenger's emotional state, and attempt to infer if the emotional reaction is in response to a driving related situation and in particular to an action taken by the car. The system can then build a state model of emotional states.”)
As per claim 14, The system for transportation of claim 1 wherein the inputs representative of the rider state reflect a satisfaction parameter of at least one of a driver, a fleet manager, an advertiser, a merchant, an owner, an operator, an insurer, and a regulators. (Healey paragraph 0076 discloses, “The subject matter described herein is one example of applying reinforcement learning to build a continuously adapting driving policy to optimize control input to the emotional state or well-being of the driver.”)
As per claim 15, The system for transportation of claim 1 wherein the inputs representative of the rider state comprise inputs relating to a user that, when processed with a cognitive system yield the rider state. ( Healey paragraph 0020 discloses, “In various aspects, subject matter described herein provides techniques to measure, monitor and model passengers' emotional state and mechanisms to adjust various driving policies of an automated vehicle to accommodate passengers' comfort based at least in part on real-time input on a passengers' emotional state-model. Various techniques are described to use a multimodal approach to estimate the emotional state of passengers in a vehicle. Measurements of passengers' emotional state may be integrated into an autonomous driving system operational mechanism. Also described are various examples of driving policy mechanisms, a rule based driving policy and an artificial intelligence based driving policy using reinforcement learning. The integration concepts described herein can be expanded to other autonomous system designs.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Healey US 2019/0049957 in view of Turcot US 2018/0189581.
As per claim 3, The system for transportation of claim 1 wherein the state of the vehicle includes the vehicle operating state. ( Healey paragraph 0021 discloses, “The system 100 gathers analytics for one or more passengers in an autonomous vehicle and tracks both individual reactions and reactions between persons in the vehicle.”) and (Turcot paragraph 0102 teaches, “The controls 932 of the vehicle 910 can be controlled by a controller 930. The controller 930 can control the vehicle 910 in various manners such as autonomously, semi-autonomously, assertively to a vehicle occupant 920 or 922, etc.”)
            Healey discloses an emotional adaptive driving policies for automated driving vehicles. Healey does not discloses various vehicle operating states based upon an occupants state. Turcot teaches of vehicle operating states that vary based upon an occupants state. Therefore, at the time of filing it would have been obvious to one ordinary skill in the art to incorporate the teachings of Turcot et.al. into the invention of Healey. Such incorporation is motivated by need to ensure passenger comfort under various vehicle states of operation.
As per claim 6, The system for transportation of claim 5 wherein optimizing the set of vehicle parameters is responsive to an identifying, by the genetic algorithm, of at least one vehicle parameter that produces a favorable rider state. (Turcot paragraph 0060 teaches, “The flow 200 includes manipulating the vehicle for the convenience, needs, preferences, and so on, of the occupant of the vehicle. The flow 200 includes adjusting seats 230 of the vehicle. The adjusting seats can depend on the type of vehicle, the occupant of the vehicle, the preferences of the occupant of the vehicle, and so on. The adjusting the seats can include moving the seat up or down, forward or backward, adjusting seat tilt, adjusting seat temperature, etc.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666